Citation Nr: 1340616	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Eligibility for Veterans Mortgage Life Insurance (VMLI) under 38 U.S.C.A. § 2106.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and Veteran's Son



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970, with an additional three years of prior active duty service.  He died in March 2009, and the appellant is his surviving spouse.   

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied the appellant's application for VMLI.

In July 2012, the appellant appeared at the Nashville, Tennessee RO and testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  The Nashville RO is the jurisdiction from which this appeal was certified to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she is eligible for the VMLI benefit as the surviving spouse of the Veteran.  She states that the Veteran's eligibility for specially adapted housing had been established prior to his death and that he was in the process of obtaining approval of a specially adapted housing grant, which is a prerequisite for establishing eligibility for VMLI, at the time of his death in March 2009.  The appellant argues that she would have been entitled to VMLI if not for VA's delay in processing and adjudicating the Veteran's application for specially adapted housing, which was filed a couple of years prior to his death.  She alleges that the delay was caused in part by the VA misfiling or losing necessary documents she and the Veteran had submitted on three occasions.  She maintains that if VA had granted eligibility for the specially adapted housing much earlier than when it did, then they would have received a timely approval of the claim for a specially adapted housing grant and, in turn, the VMLI.  

A review of the record discloses that numerous evidentiary and due process documents relevant to the appellant's appeal are not of record.  These documents are mentioned in the statement of the case issued to the appellant in November 2010.  They consist of the following:  the appellant's application for VMLI, received on April 15, 2009; a report of the appellant's April 24, 2009 phone call to the VA regarding VMLI, and VA's April 27, 2009 response to the call; email correspondence dated April 29, 2009, between the Nashville RO and the Philadelphia RO regarding a specially adapted housing grant for the Veteran; a VA letter dated May 4, 2009, informing the appellant of the denial of the VMLI application; a February 9, 2010 letter from the appellant, which was accepted as a notice of disagreement; a VA letter dated May 4, 2010, informing the appellant again of the denial of the VMLI application; a report of the appellant's July 20, 2010 phone call to the VA regarding her appeal for VMLI; and the appellant's letter, received March 23, 2010, expressing dissatisfaction with the disapproval of the VMLI application.  

Before the Board may decide the claim, the foregoing documents should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain for association with the record the following documents (or copies thereof), as cited to in the November 2010 statement of the case:  the appellant's application for VMLI, received on April 15, 2009; a report of the appellant's April 24, 2009 phone call to the VA regarding VMLI, and VA's April 27, 2009 response to the call; email correspondence dated April 29, 2009, between the Nashville RO and the Philadelphia RO regarding a specially adapted housing grant for the Veteran; a VA letter dated May 4, 2009, informing the appellant of the denial of the VMLI application; a February 9, 2010 letter from the appellant, which was accepted as a notice of disagreement; a VA letter dated May 4, 2010, informing the appellant again of the denial of the VMLI application; a report of the appellant's July 20, 2010 phone call to the VA regarding her appeal for VMLI; and the appellant's letter, received March 23, 2010, expressing dissatisfaction with the disapproval of the VMLI application.  

2.  After the foregoing development has been completed, adjudicate the appellant's claim for eligibility for Veterans Mortgage Life Insurance under 38 U.S.C.A. § 2106.  If the benefit sought is denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2012).


